Name: Council Decision (EU) 2019/563 of 8 April 2019 on the conclusion, on behalf of the Union, of Amendment 1 to Memorandum of Cooperation NAT-I-9406 between the United States of America and the European Union
 Type: Decision
 Subject Matter: international affairs;  air and space transport;  cooperation policy;  European construction;  research and intellectual property;  America;  transport policy
 Date Published: 2019-04-10

 10.4.2019 EN Official Journal of the European Union L 99/1 COUNCIL DECISION (EU) 2019/563 of 8 April 2019 on the conclusion, on behalf of the Union, of Amendment 1 to Memorandum of Cooperation NAT-I-9406 between the United States of America and the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with point (a) of the second subparagraph of Article 218(6) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision 2018/538 (2), Amendment 1 to Memorandum of Cooperation NAT-I-9406 between the United States of America and the European Union (Memorandum of Cooperation NAT-I-9406) was signed on 13 December 2017, subject to its conclusion at a later date. (2) Amendment 1 to Memorandum of Cooperation NAT-I-9406 extends the scope of cooperation between the Parties to all phases of air traffic management modernisation, including deployment activities, with the goal of ensuring global interoperability. It also modifies the structure and governance of Memorandum of Cooperation NAT-I-9406 so as to optimise the implementation and management of the cooperative activities carried out thereunder. (3) It is necessary to lay down procedural arrangements for the participation of the Union in the executive management of Memorandum of Cooperation NAT-I-9406A between the United States of America and the European Union on air traffic management modernisation, civil aviation research and development and global interoperability (Memorandum of Cooperation NAT-I-9406A), which is set out in the addendum to Amendment 1 and replaces Memorandum of Cooperation NAT-I-9406. (4) Therefore, Amendment 1 to Memorandum of Cooperation NAT-I-9406 should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 Amendment 1 to Memorandum of Cooperation NAT-I-9406 between the United States of America and the European Union is hereby approved on behalf of the Union (3). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article II.B of Amendment 1 to Memorandum of Cooperation NAT I 9406, in order to express the consent of the Union to be bound by Amendment 1 to Memorandum of Cooperation NAT I 9406 (4). Article 3 The Commission, after consultation with a special committee designated by the Council, shall determine the position to be taken by the Union in the executive management of Memorandum of Cooperation NAT-I-9406A and the Annexes thereto, as referred to in Article III of Memorandum of Cooperation NAT-I-9406A, with respect to: (a) the adoption of additional annexes to Memorandum of Cooperation NAT-I-9406A and appendices to the Annexes to Memorandum of Cooperation NAT-I-9406A; and (b) the adoption of amendments to the Annexes to Memorandum of Cooperation NAT-I-9406A and to the Appendices to those Annexes. Article 4 Without prejudice to Article 3 of this Decision, the Commission may take any appropriate action under Articles III, IV, V, VII and VIII of Memorandum of Cooperation NAT-I-9406A. Article 5 The Commission shall represent the Union in consultations under Article XI of Memorandum of Cooperation NAT-I-9406A. Article 6 The Commission shall inform the Council of the implementation of Memorandum of Cooperation NAT-I-9406A whenever necessary and at least once a year. Article 7 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 8 April, 2019. For the Council The President F. MOGHERINI (1) Consent of 12 September 2018 (not yet published in the Official Journal). (2) Council Decision (EU) 2018/538 of 7 December 2017 on the signing, on behalf of the Union, and provisional application of Amendment 1 to Memorandum of Cooperation NAT-I-9406 between the United States of America and the European Union (OJ L 90, 6.4.2018, p. 1). (3) The text of Amendment 1 to Memorandum of Cooperation NAT-I-9406 between the United States of America and the European Union has been published in OJ L 90, 6.4.2018, p. 3, together with the decision on signature. (4) The date of entry into force of Amendment 1 to Memorandum of Cooperation NAT I 9406 will be published in the Official Journal of the European Union by the General Secretariat of the Council.